Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022,  has been entered. Claims 1 and 14 were amended;  Claims 1, 3-6, and 10-21 are currently pending.
                                    Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US-20180210448-A1) (“Lee”) and Afrouzi et al (US-20210089040-A1)(“Afrouzi”).
       As per claim 1, Lee discloses a system for three-dimensional scanning in an environment containing a protrusion that extends substantially parallel to a floor (Lee at Figures 15-17), the system comprising:
  an autonomous vehicle configured to be located on the floor and to move across the floor (Lee at Figure 4 and Para.[0059] which discloses “the robot 1000 that reflects the degree of protrusion and height of the protrusion and performs a cleaning function can perform the function of cleaning the floor of a region where the protrusion is located.”);
 a planar distance sensor fixedly mounted to the autonomous vehicle, wherein a field of view of the planar distance sensor is at a non-parallel angle with respect to the floor when the autonomous vehicle at a front end of the autonomous vehicle in a bottom half of the autonomous vehicle (Lee at Para. [0060] discloses “the infrared sensing units 120a to 120d may be provided in the top and bottom of the robot 1000a to check the height of a protruding obstacle. In addition, the ultrasonic sensors 110a and 110b may be provided to effectively sense a protrusion located in the intermediate region rather than the height sensed by the sensing units 120a to 120d.”), is on the floor, and wherein the field of view of the planar distance sensor impinges on a surface of the protrusion when the autonomous vehicle is on the floor (Lee at Figure 7 and Para. [0066] discloses “infrared sensing units 120a and 120c positioned at the upper end can sense a protrusion placed in the vicinity of the TOP_H height.”); and wherein the field of view may extend upward, downward, or laterally; and
 a computing device communicatively coupled to the autonomous vehicle and configured to develop a three-dimensional scan of the protrusion as the autonomous vehicle moves across the floor (Lee at Figure 1 and Para.0035] which discloses “the robot can sense the entire space in a 3-dimensional manner, create a 3D map based on the 3-dimensional sensing and move based on the created 3D map. Thus, the sensing module 100 of the present disclosure can sense the presence of an obstacle in front and simultaneously sense the height and depth of the obstacle and provide the robot with information used to determine whether the robot can advance to, pass by or over, or avoid the obstacle.”).  
Lee teaches all the elements that is known to provide three-dimensional scanning in an environment containing a protrusion as stated above except wherein the field of view may extend upward, downward, or laterally.
Afrouzi teaches that is known to provide a planar sensor, e.g., sensor window 100 with sensor 101 at Fig. 2A, to create a three-dimensional (3D) floor plan on an environment such as a room.  See Para. [0364] and Figures 71A-71B. Further, Afrouzi discloses in Para. [0244] that the sensor can be position anywhere on a robot, e.g., on top or front and the like, and importantly that the orientation of the sensor can be “upwards, downwards, sideways, and/or in any specified angle” to achieve “various FOVs”.  Afrouzi in figures 1A & 1B illustrates the mapping of a room having protrusions such as furniture and where the field of view is shown projecting upward, downward, and sideways or laterally. See Paras. [0249]-[0250].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot that identifies a functional region in 3D space of Lee  to include the obstacle recognition method of Afrouzi, since providing a robot with the ability to quickly change the orientation of the field of view would increase the number of data points resulting in a more robust identification of an object or the mapping of an environment. 
Those in the art would be motivated to combine the obstacle recognition of Afrouzi with the robot system of Lee,  Since Afrouzi states, Para. [0244], that such a modification would lead to an adaptable field of view (FOV) that results in a robot having an  increased FOV or a robot that can enhance images captured in various FOVs.  
As per claim 3, Lee and Afrouzi disclose a system, wherein the field of view of the planar distance sensor extends away from the floor frontward of the front end of the autonomous vehicle (Lee Figure 5 and Para. [0062] which shows field of view moving away from the robot so that “a lower side sensing unit (or lower side sensor) 190a may be selectively provided to check whether there is another obstacle in a region near the floor in the traveling direction (moving direction).”).  
As per claim 4, Lee and Afrouzi disclose a system, wherein the surface of the protrusion is a bottom surface of the protrusion, and wherein a portion of the field of view of the planar distance sensor extends away from the floor frontward of the front end of the autonomous vehicle until it impinges on the bottom surface of the protrusion (Lee at Figures 6-8 show protrusion at different vertical configurations. Additionally, see Paras. [0075], [0082], and [0090] for the association between protrusions and planar distance sensors.).  
As per claim 5, Lee and Afrouzi disclose a system, wherein the field of view of the planar distance sensor extends downward to the floor behind the front end of the autonomous vehicle (Lee at Para. [0026] discloses “various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot.”).  
As per claim 6, Lee and Afrouzi disclose a system, wherein the computing device is further configured to develop a three-dimensional scan of the floor as the autonomous vehicle moves across the floor (Lee at Para. [0062] “infrared sensing units 120b and 120d provided on the lower side, the lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 10, Lee and Afrouzi disclose a system, wherein the field of view of the planar distance sensor is substantially perpendicular to the floor (Lee at Figure 4 and Para. [0062] which discloses “lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 11, Lee and Afrouzi disclose a system, wherein the field of view of the planar distance sensor passes above a top of the autonomous vehicle, and wherein the field of view of the planar distance sensor is not parallel to a forward movement direction of the autonomous vehicle (Lee at Para. [0030] which discloses “depth sensing unit 140 and the LiDAR sensing unit 130 may be provided on the upper surface of the robot.”).  
As per claim 12, Lee and Afrouzi disclose a system, wherein the protrusion is a shelf in a rack of shelves (Lee at Figure 3, fixed structure 211 and protrusion 213, are known to be found where the robot is employed such as “offices, hotels, offices, factories and so on, and temporary structures such as information desks are often provided and then removed.” Lee at Para. [0004].).  
As per claim 13, Lee and Afrouzi disclose a system, wherein the computing device is further configured to develop a three-dimensional scan of a plurality of shelves in the rack of shelves as the autonomous vehicle moves across the floor (Lee at Figure 3 and Para. [0026] which discloses “various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot. A light distance and ranging (LiDAR) sensor can be used to collect information on a wall, glass and obstacles in the front/rear/left/right spaces to generate a map. The LiDAR sensor can sense obstacles of a certain height at a remote distance.”).  
As per claim 14, Lee discloses a planar scanning system for use with an autonomous vehicle, the autonomous vehicle configured to move across a floor, wherein the autonomous vehicle has front and back ends (Figure 1 and Figure 4), the planar scanning system comprising:
 a first planar distance sensor mounted on a first half of the autonomous vehicle, wherein a field of view of the first planar distance sensor is at a first non-parallel angle with respect to the floor (Lee at Para. [0069] discloses “the LiDAR sensing unit 130a capable of creating an integrated map for the periphery of the robot can be cooperated to create a virtual three-dimensional map around the robot, as shown in FIG. 3.”); and wherein the field of view may extend upward, downward, or laterally;
 a second planar distance sensor mounted on a second half of the autonomous vehicle, wherein a field of view of the second planar distance sensor is at a second non-parallel angle with respect to the floor (Lee at Figure 7 and Para. [0066] discloses “infrared sensing units 120a and 120c positioned at the upper end can sense a protrusion placed in the vicinity of the TOP_H height.”); and wherein the field of view may extend upward, downward, or laterally; and
  a computing device communicatively coupled to the first and second planar distance sensors, the computing device configured to develop a three-dimensional scan of a portion of an environment in which the autonomous vehicle moves based on readings of the first and second planar distance sensors (Lee at Figure 1 and Para. [0035] which discloses “the robot can sense the entire space in a 3-dimensional manner, create a 3D map based on the 3-dimensional sensing and move based on the created 3D map. Thus, the sensing module 100 of the present disclosure can sense the presence of an obstacle in front and simultaneously sense the height and depth of the obstacle and provide the robot with information used to determine whether the robot can advance to, pass by or over, or avoid the obstacle.”);
 wherein the first non-parallel angle and the second non-parallel angle are different from each other and the first and second planar distance sensors are arranged such that an intersecting line of the field of view of the first planar distance sensor and the field of view of the second planar distance sensor is forward of the front end of the autonomous vehicle (Lee at Para. [0136] discloses “depth sensing unit 140 provided in the front or upper portion of the robot senses the depth of one or more objects in front of the robot (S1904) and provides the sensed value to the sensing data analysis unit 150 (S1914).”).  
Lee teaches all the elements that is known to provide three-dimensional scanning in an environment containing a protrusion as stated above except wherein the field of view may extend upward, downward, or laterally.
Afrouzi teaches that is known to provide a planar sensor, e.g., sensor window 100 with sensor 101 at Fig. 2A, to create a three-dimensional (3D) floor plan on an environment such as a room.  See Para. [0364] and Figures 71A-71B. Further, Afrouzi discloses in Para. [0244] that the sensor can be position anywhere on a robot, e.g., on top or front and the like, and importantly that the orientation of the sensor can be “upwards, downwards, sideways, and/or in any specified angle” to achieve “various FOVs”.  Afrouzi in figures 1A & 1B illustrates the mapping of a room having protrusions such as furniture and where the field of view is shown projecting upward, downward, and sideways or laterally. See Paras. [0249]-[0250].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot that identifies a functional region in 3D space of Lee  to include the obstacle recognition method of Afrouzi, since providing a robot with the ability to quickly change the orientation of the field of view would increase the number of data points resulting in a more robust identification of an object or the mapping of an environment. 
Those in the art would be motivated to combine the obstacle recognition of Afrouzi with the robot system of Lee,  Since Afrouzi states, Para. [0244], that such a modification would lead to an adaptable field of view (FOV) that results in a robot having an  increased FOV or a robot that can enhance images captured in various FOVs.  
As per claim 15, Lee and Afrouzi disclose a planar scanning system, wherein the first planar distance sensor is mounted to a top half of the autonomous vehicle, and wherein the field of view of the first planar distance sensor extends toward the floor frontward of a location at which the first planar distance sensor is mounted to the top half of the autonomous vehicle (Lee at Para. [0026] “LiDAR sensor can sense obstacles of a certain height at a remote distance. By comparing information sensed by the LiDAR sensor with information sensed by other sensors at a short distance, it is possible to check whether or not objects located in the travelling direction of the robot or in the vicinity of the robot are objects such as a wall, glass or protrusions.”).  
As per claim 16, Lee and Afrouzi disclose a planar scanning system, wherein the second planar distance sensor is mounted to a bottom half of the autonomous vehicle, and wherein the field of view of the second planar distance sensor extends away from the floor frontward of a location at which the second planar distance sensor is mounted to the bottom half of the autonomous vehicle (Lee Figure 5 and Para. [0062] which shows field of view moving away from the robot so that “a lower side sensing unit (or lower side sensor) 190a may be selectively provided to check whether there is another obstacle in a region near the floor in the traveling direction (moving direction).”).  
As per claim 17, Lee and Afrouzi disclose a planar scanning system,  wherein the intersecting line of the field of view of the first planar distance sensor and the field of view of the second planar distance sensor is substantially parallel to the floor and substantially perpendicular to a forward direction of the autonomous vehicle (Lee Figure 4, sensors 110 to 190, and Para. [0032] which discloses “protruding obstacle is placed in the traveling direction (i.e., moving direction), it can be checked by a combination of these sensing units whether or not the robot is allowed to pass by this obstacle.”).  
As per claim 18, Lee and Afrouzi disclose a planar scanning system, wherein the first planar distance sensor is mounted to a right half of the autonomous vehicle, and wherein the field of view of the first planar distance sensor extends downward to the floor to the right of a location at which the first planar distance sensor is mounted to the right half of the autonomous vehicle (Lee at Para. [0062] which discloses “lower side sensing unit (or lower side sensor) 190a may be selectively provided to check whether there is another obstacle in a region near the floor in the traveling direction (moving direction). Along with the infrared sensing units 120b and 120d provided on the lower side, the lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 19, Lee and Afrouzi disclose a planar scanning system, wherein the second planar distance sensor is mounted to a left half of the autonomous vehicle, and wherein the field of view of the second planar distance sensor extends downward to the floor to the left of a location at which the second planar distance sensor is mounted to the left half of the autonomous vehicle (Lee Figure 11 and Para. [0066] discloses “the infrared sensing units 120b and 120d positioned at the lower end can sense a protrusion placed in the vicinity of the BOTTOM_H height.”).  
As per claim 20, Lee and Afrouzi disclose a planar scanning system, wherein the intersecting line is substantially perpendicular to a forward direction of the autonomous vehicle and substantially parallel to the floor (Lee at Figure 4 and Para. [0062] which discloses “lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 21, Lee and Afrouzi disclose a planar scanning system, wherein the intersecting line is angled downward in a direction toward the floor forward of the front end of the autonomous vehicle (Lee at Para. [0026] discloses “various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot.”).    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
       Huang et al (US-20170225680-A1) discloses an apparatuses and method for recognizing or detecting obstacles using passive infrared (PIR) sensors. See Abstract and Figures 1 & 3. Further note that on Para. [0034] Huang discloses an adaptable field of view that can be “be oriented vertically, horizontally, upward, downward, side-ways, and the like relative to the movable object”.
                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661       
                                                                                                                                                                                                 /Elaine Gort/Supervisory Patent Examiner, Art Unit 3661